           Case 1:19-cv-00104-RBW Document 10 Filed 03/28/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
                  __________________
                                     )
NORRIS WILLIAMS,                     )
                                     )
                  Plaintiff,         )
                                     )
      v.                             )  Civil Action No. 19-0104 (RBW)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________)


            STATUS REPORT AND MOTION FOR A BRIEFING SCHEDULE

       Defendant United States Department of Justice, and its sub-component the Drug Enforcement

Agency (“DEA”) submits this status report pursuant to the Court’s Scheduling Order of March 22,

2019, as follows:

       Plaintiff’s January 15, 2018, Freedom of Information Act (“FOIA”) and Privacy Act (“PA”)

request sought all records about himself from the DEA related to his criminal case (15-cr-00149).

The DEA conducted a search and located twenty-five (25) potentially responsive files. One of the

files was connected to Plaintiff’s criminal case and that case was retrieved. Williams was not the

subject of the file, but forty-six (46) pages were responsive. On May 2, 2018, the DEA responded

to Williams informing him the documents were being withheld in full pursuant to exemption 7(A).
           Case 1:19-cv-00104-RBW Document 10 Filed 03/28/19 Page 2 of 4



       Defendant suggests the following proposed briefing schedule, which considers undersigned

counsel’s and agency counsel’s caseloads and schedules, along with the requirement that

undersigned counsel consult with the DEA to provide declarations, as appropriate:

Defendant’s motion for summary judgment:      May 17, 2019

Plaintiff’s Opposition:       June 18, 2019

Defendant’s Reply:        July 1, 2019

       .

                                                    Respectfully submitted,


                                                    JESSIE K. LIU
                                                    UNITED STATES ATTORNEY
                                                    D.C. BAR NUMBER 472845

                                                    DANIEL F. VAN HORN, D.C. Bar No. 924092
                                                    Chief, Civil Division


                                                    /s/ Rhonda L. Campbell
                                                    RHONDA L. CAMPBELL
                                                    D.C. Bar No. 46240
                                                    Assistant United States Attorneys
                                                    Civil Division
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-2559
                                                    Rhonda.campbell@usdoj.gov

                                                    Counsel for United States




                                                2
           Case 1:19-cv-00104-RBW Document 10 Filed 03/28/19 Page 3 of 4



                                    CERTIFICATE OF SERVICE

       THIS IS TO CERTIFY that service of the foregoing Report and Motion has been made by

first-class mail on March 28, 2019, to:

NORRIS WILLIAMS
R33221-018
FCI COLEMAN MEDIUM
P.O. Box 1032
Coleman, FL 33521-1032

Prose Plaintiff

                                                  /s/
                                          Rhonda L. Campbell
                                          Assistant United States Attorney




                                             3
           Case 1:19-cv-00104-RBW Document 10 Filed 03/28/19 Page 4 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
                  __________________
                                     )
NORRIS WILLIAMS,                     )
                                     )
                  Plaintiff,         )
                                     )
      v.                             )  Civil Action No. 19-0104 (RBW)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________)

                                          ORDER [Proposed]

        Upon consideration of Defendant’s Motion for a Briefing Schedule, it is hereby

        ORDERED that Defendant’s Motion is GRANTED; it is

        FURTHER ORDERED the following briefing schedule:

Defendant’s motion for summary judgment:      May 17, 2019

Plaintiff’s Opposition:       June 18, 2019

Defendant’s Reply:        July 1, 2019



 Dated this       day of _      , 2019.




                                              UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF COLUMBIA




                                                 4
